On Motion for Rehearing.
Several contentions are now urged upon us for the first time, two of which if meritorious would have the effect of bringing the petition within the holding of the main opinion, and another which, if meritorious, would establish an independent ground of recovery. It is urged that we “misread and misconstrued the petition and concluded wrongfully that: (a) There had been no [agency?] relationship between the plaintiff and the defendant agent; and (b) that there had been no fraud or deceit or misrepresentation.” It is also contended that we should bring insurance agents within the exceptions indicated in Mauldin v. Sheffer, 113 Ga. App. 874, supra, so as to impose upon them duties existing apart from mere contractual obligations.

Agency.

It is contended that there is nothing in the petition to show that Hornstein was not an agent of the Sutkers. Plaintiffs-appellants charge: “The court has no right to assume facts that were not pleaded.”1 This statement is correct. We did not assume that Hornstein was the agent of the Sutkers because no such agency relationship was pleaded. Furthermore the pos*655itive allegations of the petition place Hornstein as the agent and servant of the insurance company, acting in the prosecution of the company’s business and within the scope of his authority. The policy and amendment in question were countersigned by Hornstein; hence if a dual agency could be contended for now, although not pleaded, plaintiffs would be met with the rule of Georgia Ins. Serv. v. Wise, 97 Ga. App. 461, supra, since there are no allegations that the insurance company had any knowledge of any such proposed dual agency.

Fraud and deceit.

It is now contended that Hornstein was not merely negligent but was guilty of fraud, deceit, and misrepresentation. “ ‘In Georgia the essential elements of a cause of action for the common-law tort of deceit based upon fraud have been stated to be: “(1) a representation; (2) its falsity; (3) its materiality; (4) the speaker’s knowledge of its falsity or ignorance of its truth; (5) his intent that it should be acted upon by the person and in the manner reasonably contemplated; (6) the hearer’s ignorance of its falsity; (7) his reliance on its truth; (8) his right to rely thereon; and (9) his consequent and proximate injury.” Snow’s Laundry &c. Co. v. Georgia Power Co., 61 Ga. App. 402, 405 (6 SE2d 159).’ Doanes v. Nalley Chevrolet, Inc., 105 Ga. App. 846, 847 (125 SE2d 717).” Daugert v. Holland Furnace Co., 107 Ga. App. 566, 569 (130 SE2d 763). It is not necessary to test the petition by each one of these elements but only to point out that the petition is devoid of any allegations which would support element (4), the speaker’s knowledge of its falsity or ignorance of its truth; for in alleging that a defendant insurance agent was guilty of fraud and deceit in making misrepresentations concerning an insurance binder or amendment, it must be alleged, in the context of this case, that the agent represented that he had issued the amendment or provided coverage when he knew that he had not, or that he promised that he would issue an amendment when in fact he had no intention of doing so. Cf. Clark v. Kelly, 217 Ga. 449, supra. This petition simply was not drawn on the theory of fraud and deceit, and the contention is made for the first time in this motion. Suffice it to say that the Supreme Court has settled the law of *656the case on this issue adversely to plaintiffs in Sutker v. Pennsylvania Ins. Co., 223 Ga. 58, supra, where it was held that the petition failed to allege fraud.

Duty imposed by law.

It is next contended that we erred in failing to bring insurance agents within the exceptions indicated in Mauldin v. Sheffer, supra, since under Code Ann. Ch. 56-8B insurance agents such as Hornstein are regulated and are required to obtain licenses to do business in Georgia. We are unable to hold, simply because insurance agents are required to be licensed and are subject to having their license revoked, that the purely contractual relation, if any there be, between a would-be insured and the agent of an insurance company constitutes a “well recognized relation” within the meaning of Mauldin v. Sheffer. Insurance agents were similarly regulated when the decisions were handed down in Georgia Ins. Serv. v. Wise, 97 Ga. App. 461; Fields v. Goldstein, 97 Ga. App. 286 and Renas v. Atlanta Realty Co., 97 Ga. App. 590, all cited in the main opinion. See Code of 1933, Ch. 56-5, as amended, Ga. L. 1956, p. 505. Perhaps insurance agents and brokers should be held to the standards of fiduciaries in their dealings with the public irrespective of agency concepts; but since Fields v. Goldstein was affirmed by the Supreme Court, we must follow it and the other cases espousing the same principles.
Accordingly the motion for rehearing must be

Denied.


We are also charged with supplying the words “would be issued shortly” in the statement of facts. Attention is directed to Paragraph 5 of the second amendment where it is alleged that Hornstein assured Dr. Sutker that “a written endorsement would be issued shortly to cover said changes at the premium charged for said insurance coverage.” Whether it was understood the written endorsement was to be issued “shortly,” “immediately,” or even “instantaneously with the telephone conversation” would have no bearing on the main opinion, for we assumed there for the purpose of argument that Hornstein improperly performed, or did not perform at all, what he had undertaken.